Citation Nr: 0033120	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  97-13 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected chondromalacia, left knee, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 1999 and February 2000 the Board remanded the case 
for additional development.

The Board notes that the veteran's representative, in 
essence, raised the issue of whether new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for a right knee disorder as secondary 
to a service-connected disability in the October 2000 
Informal Hearing Presentation.  This matter is referred to 
the RO for appropriate action.


REMAND

Initially, the Board notes VA has a duty to assist the 
veteran in the development of the claim.  See "The Veterans 
Claims Assistance Act of 2000," (to be codified at 
38 U.S.C.A. § 5107).

The Board notes the February 2000 remand order specifically 
instructed the RO to schedule the veteran for an orthopedic 
examination, including an evaluation of all ranges of motion 
of the left knee expressed as numerical values with an 
opinion as to whether motion was limited due to pain, and to 
consider the VA General Counsel's precedent opinion as to the 
possibility of a separate rating for arthritis.  See 
VAOPGCPREC 23-97.  Although the veteran received a VA 
orthopedic examination in April 2000, the examiner reported 
normal range of motion but did not provide a numerical value.  

A review of the record also indicates the RO has not 
considered the possibility of a separate rating for 
arthritis.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Therefore, this matter must be 
remanded to the RO for appropriate action.

The Board also notes that the April 2000 VA examiner referred 
to a 1999 magnetic resonance imaging (MRI) study that is not 
included in the evidence of record.  VA medical records are 
held to be within the Secretary's control and are considered 
to be a part of the record.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  These records, if available, must be 
obtained for an adequate determination of the issue on 
appeal.

The fulfillment of the statutory duty to assist includes 
providing an additional VA examination by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO must obtain copies of all 
pertinent VA medical records (not already 
included in the claims folder).  In 
particular, the RO is requested to obtain 
a copy of the MRI referred to by the 
examiner during VA examination in April 
2000.  All records obtained should be 
added to the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his left 
knee disorder.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  

The examination report must address the 
following matters:
(a)  Range of motion of the left knee, 
including flexion and extension testing, 
expressed in numerical values.
(b)  An opinion as to whether or not, and 
to what degree, any limitation of motion 
is due to pain. 
(c)  Assess and discuss the existence and 
severity of any functional loss due to 
pain on motion, weakness, instability, 
fatigability, incoordination, or other 
limitation.

A complete rationale for the opinions 
given should be provided.

3.  The RO should review the claims file 
to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examination and required 
opinions are responsive to and in 
compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

The RO must consider the veteran's claim 
for entitlement to an increased rating 
for his service-connected left knee 
disability with specific reference to the 
VA General Counsel's precedent opinion as 
to the possibility of a separate rating.  
See VAOPGCPREC 23-97.

5.  If any benefit sought, for which a 
timely notice of disagreement was filed, 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  To 
this end, the RO should set forth the 
applicable legal criteria pertinent to 
this appeal, including a discussion of 
38 C.F.R. §§ 4.40 and 4.45 (2000).  The 
requisite period of time for a response 
should be afforded.  


Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



